         Case 1:19-mj-00251-DAR Document 1-1 Filed 10/07/19 Page 1 of 1



                                    STATEMENT OF FACTS

        On Saturday, October 5, 2019, at approximately 1900 hours, members of the Metropolitan
Police Department Sixth District Patrol were dispatched to 310 Division Avenue Northeast in
Washington, D.C. for a “man with a gun” call. The lookout was given over the Sixth District main
radio channel that the individual armed with a gun was Kevin Van Dyke (Defendant Van Dyke) who
was currently in a red in color Chrysler with Maryland license plates.

         Officers began to canvass the area, was contacted by Witness One and responded to the rear
alley behind 310 Division Avenue Northeast. Once officers were able to get the crowd to disperse, they
observed Defendant Van Dyke lying on the ground next to a red in color Chrysler, holding a silver in
color firearm in his right hand to his head. Officers gave several commands to Defendant Van Dyke to
have him drop the firearm. Defendant Van Dyke dropped and picked up the gun several times before
officers were able to kick the firearm away from Defendant Van Dyke. Defendant Van Dyke was
placed under arrest.

       The firearm was determined to be a silver in color Laser, .25 caliber, with a serial number of
085657, loaded with six (6) rounds in an unknown round capacity magazine and no round in the
chamber.

      Officer Ripes was the initial responding officer to the scene and the arresting officer of
Defendant Van Dyke.

        A WALES/NCIC check of Defendant Van Dyke revealed he did not have a license to possess
a firearm in the District of Columbia. The defendant has previously be convicted of a crime punishable
by imprisonment for a term exceeding one year. A criminal history check of Defendant Van Dyke
through the National Crime Information Center confirmed that the defendant had prior felony
convictions in the Superior Court of the District of Columbia, Criminal Case No. 2005-FEL-000021
for Carrying a Pistol without a License and Criminal Case No. 2011-CF2-006024 for Unlawful
Possession of Liquid PCP. There are no firearms manufactured in the District of Columbia.


                                               _________________________________
                                               OFFICER BRANDON RIPES
                                               METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF OCTOBER, 2019.


                                                      ___________________________________
                                                      DEBORAH A. ROBINSON
                                                      U.S. MAGISTRATE JUDGE
